By the Court —
Jenkins, J., delivering the opinion..
1. The Act of 1856 (pamphlet, 136,) provides that sheriffs and their deputies “shall be allowed, for the purpose of serving all writs or declarations, at common law, or bills in equity, five days after the time now fixed by law for filing the same in the Clerk’s office.” The time therein mentioned, as “ fixed by law” for filing, etc., must be taken to be the latest day so fixed or designated. By the judiciary Act of 1799, actions at law are required to be filed in the Clerk’s office twenty days before the term of the Court to which they'are made returnable. The term to which this action was returned, commenced on the 11th of November, 1861, consequently, the 22d of October was the return day, or the latest day “fixed by law for filing suits at common law,” returnable to that term. If this day be counted in the computation of the five days allowed for service, the 26th of October was the last. If it be excluded, the 27th October comes in ’to complete the five. Which, then, is the proper mode of computation ? The whole of the 22d was within the time limited for filing, etc., consequently, if this day be counted as one of the five allowed for service, it results that only four days after the time fixed for filing remain for service. The adverb of time, “after,” in this connection applies to all of the five days for service, the first as well as the last, and, ex v'i termini, separates each and all of them from “ the time fixed,” ' for filing. We exclude, therefore, the 22d, and thus computing we ascertain that the five days following expired with the 27th.
2. But that was Sunday, and in the case of Turner vs. Thompson et al., 23d Ga. Rep., 49, this Court held, that when the sheriff has five days to serve writs, and the last be Sunday, it is not to be counted. In this case, therefore, we hold that Monday, the 28th of October, was the last day allowed for the service of suits at' law to that term. This construction allows the sheriff, for serving, but five days, each of which was dies juridieus, after the expiration of the time for. filing. It will be observed that the Act of 1856 does not (as *148do the Judiciary Act of 1799 and the amendatory Act of 1829,) require that service shall be perfected so many days before the term of the Court, but within so many days after the time fixed for filing, etc.
Let the judgment be reversed.